                                                                                                FILED -SOUTHERN DIVISION
                                                                                                CLERK, U.S. DISTRICT COURT



                                                                                                     DEc i s 2o~a
                                                                                                ~7"RAL 63tSTRICT OF CALIFORNIA


                                               UNITED STATES DISTRICT COURT ~~"
                                              CENTRAL DISTRICT QF CALIFORNIA

      UNITED STATES OF AMERICA,                                          CASE NUMBER

                                                           PLAINTIFF,       ~    L
                                       V.


                                                                                     ORDER FOR CONTRIBUTION
                                                                                     TOWARDS ATTORNEY'S FEES
~'~X~. An~'1 ~~a~
     9                                                                                   18 U.S.C.§ 3006A(fl
                                                      DEFENDANT(S).

       On >~~~1R'~defendant ~~~ r~
       Q submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
         fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
         towards his/her attorney's fees.
           did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints J~~ ~f                   ~~
as counsel for the defendant
    Q until further notice.
        for these proceedings only.

      The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
         A total sum of$ ~.~os,o0
            due not later than ~~                l~/'~`~
           ❑ due in monthly payments of$                     r                 beginning                                         ..

           Monthly payments of$                                            to commence on
           and to continue until fina       isposition o t is case.

      ►` •       -

        All cashier's checks and/or money orders must be made payable to: CLERK, U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street,-Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.


      fi. •.                                                          United States D strict Judge /Magistrate Judge

cc:   Clerk's Office, Fiscal Section
      CJA
      FPD
      PSA


CR-26 (OS/18)                               ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
